Citation Nr: 1328199	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  12-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.

(The issues of entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure; and entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer, are the subject of a separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to November 1966.

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that effectuated a November 2010 Board decision granting service connection for bilateral hearing loss, and assigned a noncompensable rating for such disability, effective May 29, 2008.  [The Veteran's claims file is in the jurisdiction of the Waco, Texas Regional Office (RO).]

In May 2012, the Veteran's claim for an increased initial rating for his bilateral hearing loss was remanded for the issuance of a statement of the case (SOC).  The Veteran then perfected his appeal in this matter by filing a VA Form 9, substantive appeal, that was received in June 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In the Veteran's June 2012 VA Form 9, substantive appeal, he requested a "BVA hearing by live videoconference."  A close review of the claims file shows that he has not been scheduled for such a hearing, nor has he withdrawn his request for a hearing before the Board.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for such a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).
Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board, with the Veteran attending at the RO, pursuant to 38 C.F.R. §§ 20.700(e), 20.703, 20.707 (2012).  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. Kennerly
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


